I dissent from so much of the opinion as holds that the statute is inapplicable. The accident was the direct result of the inability of Prosco to control the truck with his brakes. The statute (606c) reads, in part, as follows: "Each motor vehicle . . . shall be provided and equipped with brakes adequate to safely control the movement of such vehicle. Such brakes shall at all times be maintained in good and sufficient working order . . ." The majority opinion interprets the Madison case as holding that "a failure to have a motor vehicle provided with *Page 362 
brakes adequate safely to control its movement or to maintain them at all times in good working order is negligence per se, whether or not the defect is due to any negligence on the part of the owner or operator." It is a fair conclusion from the wording of this statute and this interpretation thereof that the legislature was attempting to safeguard operation rather than to prescribe a technical requisite as to mechanical equipment. To accomplish this the word "brakes" must be construed to include every mechanical part of the truck essential to their effective operation.
The brakes on the defendants' truck failed to conform to either of the standards laid down by the quoted portion of the statute. They were not adequate to control the movement of the vehicle; they were not maintained at all times in good and sufficient working order. The finding is that the truck was out of control. It seems to me that the construction placed upon the finding and statute is too narrow and fails to give effect to the legislature's intention as expressed in the act.
In this opinion BROWN, J., concurred.